Exhibit 10.14

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

AAC HOLDINGS, INC., as Borrower

and certain Subsidiaries of Borrower

in favor of

CREDIT SUISSE AG, as Collateral Agent

dated as of March 8, 2019

 

 

 



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

  

 

  

Page

 

 

 

 

SECTION 1.

  

DEFINED TERMS

  

 

1

 

 

 

 

1.01

  

Definitions

  

 

1

 

1.02

  

Other Definitional Provisions

  

 

10

 

 

 

 

SECTION 2.

  

GUARANTEE

  

 

11

 

 

 

 

2.01

  

Guarantee

  

 

11

 

2.02

  

Rights of Reimbursement, Contribution and Subrogation

  

 

12

 

2.03

  

Amendments, etc. with Respect to the Borrower Obligations

  

 

13

 

2.04

  

Guarantee Absolute and Unconditional

  

 

14

 

2.05

  

Reinstatement

  

 

14

 

2.06

  

Payments

  

 

15

 

2.07

  

Keepwell

  

 

15

 

 

 

 

SECTION 3.

  

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

  

 

15

 

 

 

 

3.01

  

Grant of Security Interest

  

 

15

 

3.02

  

Transfer of Pledged Securities

  

 

17

 

3.03

  

Control Requirements

  

 

17

 

3.04

  

Intellectual Property Recording Requirements

  

 

18

 

3.05

  

Timing and Notice

  

 

18

 

 

 

 

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

  

 

19

 

 

 

 

--------------------------------------------------------------------------------

4.01

  

Representations in Credit Agreement

  

 

19

 

4.02

  

Benefit to Each Grantor

  

 

19

 

4.03

  

Title; No Other Liens

  

 

19

 

4.04

  

Perfected First Priority Liens

  

 

20

 

4.05

  

Name; Jurisdiction of Organization, etc.

  

 

20

 

4.06

  

Inventory, Goods and Equipment

  

 

20

 

4.07

  

Special Collateral

  

 

20

 

4.08

  

Investment Property

  

 

21

 

4.09

  

Receivables

  

 

22

 

4.10

  

Letters of Credit and Letter of Credit Rights

  

 

22

 

4.11

  

Commercial Tort Claims

  

 

22

 

 

 

 

SECTION 5.

  

COVENANTS

  

 

22

 

 

 

 

5.01

  

Covenants in Credit Agreement

  

 

22

 

5.02

  

Delivery and Control of Instruments and Negotiable Documents

  

 

22

 

5.03

  

Maintenance of Insurance

  

 

23

 

 

i



 

 

 

 

 

 

 

5.04

  

Maintenance of Perfected Security Interest; Further Documentation

  

 

23

 

5.05

  

Changes in Locations, Name, Jurisdiction of Incorporation, etc.

  

 

24

 

5.06

  

Notices

  

 

25

 

5.07

  

Investment Property

  

 

25

 

5.08

  

Receivables

  

 

26

 

5.09

  

Commercial Tort Claims

  

 

27

 

5.10

  

Maintenance of Records

  

 

27

 

5.11

  

Maintenance of Equipment

  

 

27

 

5.12

  

Limitations on Dispositions of Collateral

  

 

27

 

 

 

 

SECTION 6.

  

REMEDIAL PROVISIONS

  

 

27

 

 

 

 

6.01

  

Certain Matters Relating to Receivables

  

 

27

 

6.02

  

Communications with Obligors; Grantors Remain Liable

  

 

28

 

6.03

  

Pledged Securities

  

 

28

 

6.04

  

Proceeds to be Turned over to Collateral Agent

  

 

30

 

6.05

  

Application of Proceeds

  

 

30

 

6.06

  

Code and Other Remedies

  

 

30

 

6.07

  

Registration Rights

  

 

32

 

6.08

  

Deficiency

  

 

33

 

6.09

  

Non-Judicial Enforcement

  

 

33

 

 

 

 

SECTION 7.

  

THE COLLATERAL AGENT

  

 

33

 

 

 

 

7.01

  

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

  

 

33

 

7.02

  

Duty of Collateral Agent

  

 

35

 

7.03

  

Filing of Financing Statements

  

 

35

 

7.04

  

Authority of Collateral Agent

  

 

35

 

7.05

  

Appointment of Co-Collateral Agents

  

 

36

 

 

 

 

SECTION 8.

  

MISCELLANEOUS

  

 

36

 

 

 

 

8.01

  

Amendments in Writing

  

 

36

 

8.02

  

Notices

  

 

36

 

8.03

  

No Waiver by Course of Conduct; Cumulative Remedies

  

 

36

 

--------------------------------------------------------------------------------

8.04

  

Enforcement Expenses; Indemnification

  

 

37

 

8.05

  

Successors and Assigns

  

 

37

 

8.06

  

Setoff

  

 

37

 

8.07

  

Counterparts

  

 

38

 

8.08

  

Severability

  

 

38

 

8.09

  

Section Headings

  

 

38

 

8.10

  

APPLICABLE LAW

  

 

38

 

8.11

  

Submission to Jurisdiction; Waivers

  

 

38

 

8.12

  

Acknowledgments

  

 

39

 

8.13

  

Additional Grantors

  

 

39

 

8.14

  

Termination of Security Interest

  

 

39

 

8.15

  

WAIVER OF JURY TRIAL

  

 

40

 

8.16

  

Reinstatement

  

 

40

 

8.17

  

Intercreditor Agreement

  

 

40

 

 

ii



 

 

 

Exhibits:

  

 

 

 

Exhibit A

  

Form of Securities Account Control Agreement

Exhibit B

  

Form of Deposit Account Control Agreement

Exhibit C

  

Form of Trademark Security Agreement

Exhibit D

  

Form of Patent Security Agreement

Exhibit E

  

Form of Copyright Security Agreement

Exhibit F

  

Form of Uncertificated Securities Control Agreement

 

 

Annex:

  

 

 

 

Annex 1

  

Form of Assumption Agreement

 

 

Schedules:

  

 

 

 

Schedule 4.04

  

Required Filings and Other Actions Required to Perfect Security Interests

Schedule 4.05

  

Organizational Information

Schedule 4.06(a)

  

Location of Inventory and Equipment

Schedule 4.06(b)

  

Inventory, Goods and Equipment in Possession of Issuer of Negotiable Document

Schedule 4.08(a)

  

Description of Equity Instruments

Schedule 4.08(b)

  

Description of Pledged Debt Instruments

Schedule 4.08(c)

  

Description of Pledged Accounts

Schedule 4.10

  

Letter of Credit Rights

Schedule 4.11

  

Commercial Tort Claims

Schedule 8.02

  

Notice Addresses of Guarantors

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of March 8, 2019 made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of CREDIT SUISSE AG, as
collateral agent (in such capacity and together with its successors, the
“Collateral Agent”) for the Secured Parties in connection with the Credit
Agreement dated as of March 8, 2019 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AAC HOLDINGS, INC., a Nevada corporation (the “Borrower”), the Lenders
from time to time party thereto, CREDIT SUISSE AG, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and as Collateral
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.01 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC (and if defined in more than one Article of the New York UCC, such
terms shall have the meanings given in Article 9 thereof): Accounts, Account
Debtor, As-Extracted Collateral, Bank, Certificated Security, Chattel Paper,
Commercial Tort Claim, Documents, Deposit Account, Electronic Chattel Paper,
Entitlement Order, Equipment, Farm Products, Financial Asset, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter of Credit, Letter of Credit
Rights, Money, Payment Intangibles, Securities Account, Securities Intermediary,
Security, Security Entitlement, Supporting Obligations, Tangible Chattel Paper,
Uncertificated Security and Vehicles.



(b) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Agent” shall mean each of the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, restated, supplemented, replaced or otherwise modified from time to
time.

--------------------------------------------------------------------------------

“Arrangers” shall have the meaning assigned to such term in the Credit
Agreement.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrower Obligations” shall mean the collective reference to the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Grantor, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Grantors to any Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with the
Credit Agreement, any other Loan Document, or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, premium (including the Exit Payment), reimbursement obligations,
out-of-pocket fees, indemnities, costs, reasonable out-of-pocket expenses
(including all fees, charges and disbursements of counsel to any Secured Party
that are required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document) or otherwise.

“Collateral” shall have the meaning assigned to such term in Section 3.

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 6.01 or 6.04 of this Agreement or
Section 2.22(j) of the Credit Agreement.

“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies), investments (including all Permitted Investments)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all notes, certificates of deposit, checks and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Collateral Agent for or on behalf of any Grantor in substitution for, or in
addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.

 

2



“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Contracts” shall mean all written contracts and agreements between any Grantor
and any other Person (in each case, whether third party or intercompany) as the
same may be amended, extended, restated, supplemented, replaced or otherwise
modified from time to time including (i) all rights of any Grantor to receive
moneys due and to become due to it thereunder or in connection therewith,
(ii) all rights of any Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect thereto, (iii) all rights of any Grantor to
damages arising thereunder and (iv) all rights of any Grantor to terminate and
to perform and compel performance of, such contracts and to exercise all
remedies thereunder.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts or Security Entitlements, control within the meaning of Section 9-106
of the UCC, (3) with respect to any Uncertificated Securities, control within
the meaning of Section 8-106(c) of the UCC, (4) with respect to any Certificated
Securities, control within the meaning of Section 8-106(a) or 8-106(b) of the
UCC, (5) with respect to any Electronic Chattel Paper, control within the
meaning of Section 9-105 of the UCC, (6) with respect to Letter of Credit
Rights, control within the meaning of Section 9-107 of the UCC and (7) with
respect to any “transferable record” (as that term is defined in Section 201 of

--------------------------------------------------------------------------------

the Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction), control within the meaning of Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

“Copyright Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to any Copyright or otherwise providing for
a covenant not to sue for infringement or other violation of any Copyright,
including those in which a Grantor is a licensor or licensee thereunder.

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including the registered copyrights and applications
listed in Schedule 3.27(a) to the Credit Agreement (as such schedule may be
amended or supplemented from time to time)), all registrations and

 

3



recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, (ii) the right to, and to obtain, all extensions and renewals thereof,
and the right to sue or otherwise recover for past, present and future
infringements or other violations of any of the foregoing, (iii) all Proceeds of
the foregoing, including license fees, royalties, income, payments, claims,
damages, and proceeds of suit, and (iv) all other rights accruing thereunder or
pertaining thereto throughout the world.

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Excluded Assets” shall mean (i) (a) fee owned real property (or any interest in
real property) with an aggregate fair market value (in the Borrower’s reasonable
good faith determination) less than $6,500,000 to the extent acquired subsequent
to the Closing Date, (b) the Healthcare Facilities set forth on Schedule 6.03
and (c) all real property leasehold interests (provided that the Borrower may,
in its sole discretion, elect to grant a Mortgage over any fee owned real
property (or any interest in real property) in accordance with Section 5.12 of
the Credit Agreement to the extent Section 5.12 does not otherwise require the
Borrower to grant such Mortgage), (ii) all cars, trucks, trailers, construction,
special purpose and other Vehicles and Equipment covered by a certificate of
title of any state or of the United States of America and all appurtenants to
any of the foregoing, (iii) Commercial Tort Claims in an aggregate amount not to
exceed $1,000,000 individually or $2,000,000 in the aggregate, (iv) any lease,
license, Contract, property rights or agreement to which the Grantor is a party
or any of its rights or interests thereunder if and for so long as the grant of
such security interest shall constitute or result in (A) a violation of any law,
rule or regulation applicable to such Grantor, (B) the abandonment, invalidation
or unenforceability of any right, title or interest of the Grantor therein or
(C) a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract, property rights or agreement (other than to the
extent that any such term is rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity), provided, however, that such security interest
shall attach immediately and automatically at such time as the contractual or
legal prohibition causing such abandonment, invalidation, unenforceability or
violation shall not longer be applicable or shall be remedied and to the extent
severable, shall attach immediately to any portion of such lease, license,
Contract, property rights or agreement that does not result in any of the
consequences specified in (A), (B) or (C) above, (v) Farm Products and
As-Extracted Collateral, (vi) Excluded Equity Interests, (vii) fixed or capital
assets owned by such Grantor that are subject to a purchase money Lien or a
Capital Lease Obligation (in each case, to the extent permitted by the Credit
Agreement) if the contractual agreement pursuant to which such Lien is granted
(or in the document providing for such Capital Lease Obligation) prohibits or
expressly requires the consent (which consent has not been obtained after the
exercise of reasonable efforts) of any Person (other than any Grantor or its
Affiliates) as a condition to the creation of any other Lien on such assets and
(viii) any assets if, in the judgment of the Collateral Agent, the costs of
creating or perfecting such pledges or security interests in such assets
(including any mortgage, stamp or other tax) are excessive in relation to the
benefits to the Lenders.

 

--------------------------------------------------------------------------------

4



“Excluded Equity Interests” shall mean (1) Equity Interests of a Foreign
Subsidiary if such pledge or security interest would constitute an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code; provided that this clause (iii) shall not apply to (A) Voting
Equity Interests of any Subsidiary which is (x) a first-tier controlled foreign
corporation (as defined in Section 957(a) (or a successor provision) of the
Code) or (y) a Domestic Subsidiary that is treated as a Foreign Subsidiary
pursuant to this paragraph, in each case, representing 65% of the total voting
power of all outstanding Voting Equity Interests of such Subsidiary and (B) 100%
of the Equity Interests not constituting Voting Equity Interests of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) (or a
successor provision) shall be treated as Voting Equity Interests for purposes of
this definition and (2) Equity Interests of a Controlled Physician Affiliate not
owned or hereafter acquired by any Grantor. Solely for purposes of this
definition, a “Domestic Subsidiary” shall be treated as a Foreign Subsidiary if
substantially all of the assets of such Domestic Subsidiary are Equity Interests
in Foreign Subsidiaries.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the New York UCC and, in any event, including with
respect to any Grantor, all rights of such Grantor to receive any tax refunds,
all Hedging Agreements and all contracts, agreements, instruments and indentures
and all licenses, permits, concessions, franchises and authorizations issued by
Governmental Authorities in any form, and portions thereof, to which such
Grantor is a party or under which such Grantor has any right, title or interest
or to which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, replaced or otherwise modified,
including (i) all rights of such Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of such Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all rights of such Grantor to damages arising thereunder and
(iv) all rights of such Grantor to terminate and to perform and compel
performance and to exercise all remedies thereunder.

“Government Contract” shall mean any Contract of a Grantor with any Governmental
Authority.

“Government Receivable” shall mean any Receivable of a Grantor pursuant to or in
connection with a Government Contract.

“Grantors” shall have the meaning assigned to such term in the preamble.

“Guarantor Obligations” shall mean with respect to any Guarantor, all
obligations and liabilities of such Guarantor, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under or in connection with this Agreement (including
Section 2) or any other Loan Document to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, out-of-pocket fees, indemnities, costs and expenses (including all
fees and disbursements of counsel to any Secured Party that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document) or otherwise.

 

5



“Guarantors” shall mean the collective reference to each Grantor other than the
Borrower.

“Immaterial Intellectual Property” shall mean Intellectual Property that (x) is
not used or useful in, or material to, the business of any Grantor and (y) has
no commercial value individually or in the aggregate.

“Insurance” shall mean all property and casualty insurance policies covering any
or all of the Collateral (regardless of whether the Collateral Agent is the loss
payee thereof).

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to any intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets

--------------------------------------------------------------------------------

and Trade Secret Licenses, together with URLs, domain names, content of websites
and databases, and all rights to sue at law or in equity for any past, present
and future infringement or other violation of rights therein, including the
right to receive all Proceeds therefrom, including license fees, royalties,
income, payments, claims, damages and proceeds of suit for any past, present or
future infringement, misappropriation, dilution or other violation thereof now
or hereafter due and/or payable with respect thereto.

“Intellectual Property Collateral” shall mean that portion of the Collateral
that constitutes Intellectual Property.

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
including all Certificated Securities and Uncertificated Securities, all
Security Entitlements and all Securities Accounts, (ii) security entitlements,
in the case of any United States Treasury book-entry securities, as defined in
31 C.F.R. section 357.2, or, in the case of any United States federal agency
book-entry securities, as defined in the corresponding United States federal
regulations governing such book-entry securities, and (iii) whether or not
otherwise constituting “investment property,” all Pledged Notes, all Pledged
Equity Interests and all Pledged Security Entitlements.

“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.

“Material Intellectual Property” shall mean Intellectual Property included in
the Collateral that is material to the business of a Grantor or is otherwise of
material value.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.

“Patent License” shall mean all agreements, licenses and covenants providing for
the granting of any right in or to any Patent, or otherwise providing for a
covenant not to sue for infringement or other violation of any Patent, including
those in which a Grantor is a licensor or licensee thereunder, including any of
the foregoing listed in Schedule 3.27(a) to the Credit Agreement (as such
schedule may be amended or supplemented from time to time).

 

6



“Patents” shall mean (i) all letters of patent of the United States, any other
country, union of countries or any political subdivision of any of the
foregoing, all reissues and extensions thereof, including any of the foregoing
listed in Schedule 3.27(a) to the Credit Agreement (as such schedule may be
amended or supplemented from time to time), (ii) all applications for letters of
patent of the United States or any other country or union of countries or any
political subdivision of any of the foregoing and all divisions, continuations
and continuations-in-part thereof, including any of the foregoing listed in
Schedule 3.27(a) to the Credit Agreement (as such schedule may be amended or
supplemented from time to time), (iii) all rights to, and to obtain, any
reissues or extensions of the foregoing, (iv) all Proceeds of the foregoing,
including license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto,
(v) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof, and (vi) all other rights accruing
thereunder or pertaining thereto throughout the world.

“Payment in Full of the Obligations” shall mean the unconditional, final and
irrevocable payment in full, in immediately available funds, of all of the
Borrower Obligations or the Guarantor Obligations, as the case may be, in each
case, unless otherwise specified, other than indemnification and other
contingent obligations not then due and payable in amounts and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the termination or expiration of all commitments to
extend credit under the Credit Agreement. The expressions “payment in full,”
“paid in full” and any other similar terms or phrases when used herein or in any
other document with respect to the Borrower Obligations or the Guarantor
Obligations shall have the correlative meanings.

--------------------------------------------------------------------------------

“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests or Pledged Trust Interests.

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including the debt securities listed on Schedule
4.08(b) (as such schedule may be amended or supplemented from time to time),
together with any other certificates, options, rights or security entitlements
of any nature whatsoever in respect of the debt securities of any Person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

 

7



“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company (other than Excluded Equity
Interests), including all limited liability company interests listed on Schedule
4.08(a) hereto under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any other warrant, right or option to
acquire any of the foregoing.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 4.08(b) (as such schedule may
be amended or supplemented from time to time).

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership (other than Excluded Equity
Interests), including all partnership interests listed on Schedule 4.08(a)
hereto under the heading “Pledged Partnership Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests and any
other warrant, right or option to acquire any of the foregoing.

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

“Pledged Security Entitlements” shall mean all Security Entitlements with
respect to the Financial Assets listed on Schedule 4.08(c) (as such schedule may
be amended from time to time) and all other Security Entitlements of any
Grantor.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by any Grantor (other than Excluded Equity Interests), including all
shares of capital stock listed on Schedule 4.08(a) hereto under the heading
“Pledged Stock” (as such schedule may be amended or supplemented from time to
time), and the certificates, if any, representing such shares and any interest
of such Grantor in the entries on the books of the issuer of such shares and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares and any other warrant, right or option to acquire any of the foregoing.

 

8

--------------------------------------------------------------------------------



“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust (other than
Excluded Equity Interests), including all trust interests listed on Schedule
4.08(a) hereto under the heading “Pledged Trust Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests and any other
warrant, right or option to acquire any of the foregoing.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent and the Lenders.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trade Secret License” shall mean all agreements, licenses and covenants
providing for the granting of any right in or to any Trade Secret, or otherwise
providing for a covenant not to sue for misappropriation or other violation of
any Trade Secret, including those in which a Grantor is a licensor or licensee
thereunder.

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how as defined under the Uniform Trade Secret
Act, and with respect to any and all of the foregoing: (i) the right to sue or
otherwise recover for any past, present and future misappropriation or other
violation thereof, (ii) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (iii) all other rights
accruing thereunder or pertaining thereto throughout the world.

 

9



“Trademark License” shall all agreements, licenses and covenants providing for
the granting of any right in or to any Trademark, or otherwise providing for a
covenant not to sue for infringement, dilution or other violation of any
Trademark.

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, service
marks, certification marks, collective marks, logos, designs

--------------------------------------------------------------------------------

and other source or business identifiers, all registrations and recordings
thereof, and all applications in connection therewith (except for any
application that is pending and filed on an intent-to-use basis), whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country, union of countries,
or any political subdivision of any of the foregoing, or otherwise, and all
common-law rights related thereto, including any of the foregoing listed in
Schedule 3.27(a) to the Credit Agreement (as such schedule may be amended or
supplemented from time to time), (ii) the right to, and to obtain, all renewals
thereof, (iii) the goodwill of the business connected with the use of and
symbolized by the foregoing, (iv) general intangibles of a like nature, (v) the
right to sue or otherwise recover for any past, present and future infringement,
or dilution or other violation of any of the foregoing or for any injury to
goodwill, and all Proceeds of the foregoing, including license fees, royalties,
income, payments, claims, damages and proceeds of suit now or hereafter due
and/or payable with respect thereto, and (vi) all other rights accruing
thereunder or pertaining thereto throughout the world.

1.02 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the specific provisions of
this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to the property or
assets such Grantor has granted as Collateral or the relevant part thereof.

(d) The words “include,” “includes” and “including,” and words of similar
import, shall not be limiting and shall be deemed to be followed by the phrase
“without limitation.”

(e) All references to the Lenders herein shall, where appropriate, include any
Lender, the Administrative Agent, the Collateral Agent, any Arranger or any
Qualified Counterparty.

 

10



SECTION 2. GUARANTEE

2.01 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Collateral Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise, including amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)) of the Borrower Obligations.

(b) If and to the extent required in order for the Obligations of any Guarantor
to be enforceable under applicable federal, state and other laws relating to the
insolvency of debtors, the maximum liability of such Guarantor hereunder shall
be limited to the greatest amount which can lawfully be guaranteed by such
Guarantor under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under Section 2.02. Each Guarantor
acknowledges and agrees that, to the extent not prohibited by applicable law,
(i) such Guarantor (as opposed to its creditors, representatives of creditors or
bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
under such laws to reduce, or request any judicial relief that has the effect of
reducing, the amount of its liability under this Agreement, (ii) such Guarantor
(as opposed to its creditors, representatives of creditors or bankruptcy
trustee, including such Guarantor in its capacity as debtor in possession
exercising any powers of a bankruptcy trustee) has no personal right to enforce
the limitation set forth in this Section 2.01(b) or to reduce, or request
judicial relief reducing, the amount of its liability under this Agreement, and
(iii) the limitation set forth in this Section 2.01(b) may be enforced only to
the extent required under such laws in order for the obligations of such
Guarantor under this Agreement to be enforceable under such laws and only by or
for the benefit of a creditor, representative of

--------------------------------------------------------------------------------

creditors or bankruptcy trustee of such Guarantor or other Person entitled,
under such laws, to enforce the provisions thereof.

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.01(b) without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
any Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until Payment in Full of the Obligations, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Payment in
Full of the Obligations.

 

11



2.02 Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Obligations by any Grantor or is received or collected
on account of the Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, then, if and
to the extent such payment is made on account of Obligations arising from or
relating to a Loan or other extension of credit made to the Borrower, the
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Grantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Secured Party against
any other Person, including any other Grantor or its property.

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon the Payment in Full of the Obligations,
(i) to demand and enforce reimbursement for the full amount of such payment from
the Borrower and (ii) to demand and enforce contribution in respect of such
payment from each other Guarantor that has not paid its proportionate share of
such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Guarantor pays its
proportionate share of the unreimbursed portion of such payment. For this
purpose, the proportionate share of each Guarantor as to any unreimbursed
payment shall be determined based on an equitable apportionment of such
unreimbursed payment among all Guarantors based on the relative value of their
assets and any other equitable considerations deemed appropriate by a court of
competent jurisdiction.

(c) If and whenever (after the Payment in Full of the Obligations) any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.02(a) and 2.02(b), such Grantor shall be
entitled, subject to and upon the Payment in Full of the Obligations, to be
subrogated (equally and ratably with all other Grantors entitled to
reimbursement or contribution from any other Grantor as set forth in this
Section 2.02) to any security interest that may then be held by the Collateral
Agent upon any Collateral granted to it in this Agreement. Such right of
subrogation shall be enforceable solely against the Grantors, and not against
the Secured Parties, and neither the Collateral Agent nor any other Secured
Party shall have any duty whatsoever to warrant, ensure or protect any such
right of subrogation or to obtain, perfect, maintain, hold, enforce or retain
any Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded by any Grantor, then (after the Payment in Full of the
Obligations) the Collateral Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument reasonably satisfactory to the Collateral Agent transferring, on a
quitclaim basis without any recourse, representation, warranty or obligation

--------------------------------------------------------------------------------

whatsoever, whatever security interest the Collateral Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Collateral Agent.

 

12



(d) All rights and claims arising under this Section 2.02 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
Payment in Full of the Obligations. Until the Payment in Full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the Person making such payment or
distribution directly to the Collateral Agent, for application to the payment of
the Obligations. If any such payment or distribution is received by any Grantor,
it shall be held by such Grantor in trust, as trustee of an express trust for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Grantor to the Collateral Agent, in the exact form received
and, if necessary, duly endorsed.

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectibility or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.02. The invalidity, insufficiency,
unenforceability or uncollectibility of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.02(d) and (ii) neither the Collateral Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.02(c).

2.03 Amendments, etc. with Respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by any
Secured Party may be rescinded by such Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
in each case, subject to the applicable requirements of the Credit Agreement and
the other Loan Documents and the Credit Agreement and the other Loan Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
parties thereto may deem reasonably necessary from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

 

13



2.04 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other

--------------------------------------------------------------------------------

hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. To the extent permitted
by applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower or any
of the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 may be
construed as a continuing, absolute and unconditional guarantee of payment (not
merely of collection) and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance hereunder) which may at any time be available
to or be asserted by the Borrower or any other Person against any Secured Party,
or (c) to the extent permitted by applicable law, any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Borrower Obligations, of such
Guarantor under the guarantee contained in this Section 2 or of the obligations
of any other guarantor or surety, in each case in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

2.05 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

14



2.06 Payments. Guarantors hereby jointly and severally agree that upon failure
of the Borrower to pay any of the Borrower Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (in each case, subject to the
applicable grace periods set forth in the Credit Agreement and the other Loan
Documents) (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
payments hereunder will be paid to the Collateral Agent promptly upon demand by
the Administrative Agent without set-off or counterclaim in Dollars in
immediately available funds at the office of the Collateral Agent as specified
in the Credit Agreement.

2.07 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the guarantee contained in this Section 2 in
respect of Swap Obligations; provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 2.07 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2.07, or otherwise under the guarantee contained in this
Section 2, as it relates to such other Loan Party, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. The obligations of each Qualified ECP Guarantor under this
Section 2.07 shall remain in full force and effect until the Payment in Full of
the Obligations. Each Qualified ECP Guarantor intends that this Section 2.07
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

--------------------------------------------------------------------------------

SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

3.01 Grant of Security Interest. Each Grantor hereby pledges, assigns, transfers
and grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the personal property of such Grantor,
including the following property, in each case, wherever located and now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Collateral Accounts and all Collateral Account Funds;

 

15



(d) all Commercial Tort Claims from time to time specifically described on
Schedule 4.11;

(e) all Contracts;

(f) all Deposit Accounts;

(g) all Documents;

(h) all Equipment;

(i) all Fixtures;

(j) all General Intangibles;

(k) all Goods;

(l) all Instruments;

(m) all Insurance;

(n) all Intellectual Property;

(o) all Inventory;

(p) all Investment Property;

(q) all Letters of Credit and Letter of Credit Rights;

(r) all Money;

(s) all Receivables and Receivables Records;

(t) all Securities Accounts;

(u) all books, records, ledger cards, files, correspondence, customer lists,
supplier lists, blueprints, technical specifications, manuals, computer software
and related documentation, computer printouts, tapes, disks and other electronic
storage media and related data processing software and similar items that at any
time pertain to

--------------------------------------------------------------------------------

or evidence or contain information relating to any of the Collateral or are
otherwise reasonably necessary in the collection thereof or realization
thereupon; and

(v) to the extent not otherwise included, all other property, whether tangible
or intangible, of the Grantor and all Proceeds, products, accessions, rents and
profits of any and all of the foregoing and all Collateral Support, Supporting
Obligations and guarantees given by any Person with respect to any of the
foregoing;

 

16



provided that, notwithstanding any other provision set forth in this
Section 3.01, this Agreement shall not, at any time, constitute a grant of a
security interest in any property that is, at such time, (i) an Excluded Asset
or (ii) an “intent-to-use” application to register a Trademark in the U.S.
Patent and Trademark Office pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, solely to the extent, if any, that, and solely during the period,
if any, in which the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
“intent-to-use” application under federal law; provided that at such a time a
Statement of Use or Amendment to Allege Use is filed therein such Trademark
application shall be considered automatically included in the Collateral.

3.02 Transfer of Pledged Securities. All certificates and instruments
representing or evidencing the Pledged Equity Interests shall be delivered to
and held pursuant hereto by the Collateral Agent or a Person designated by the
Collateral Agent and, in the case of an instrument or certificate in registered
form, shall be duly indorsed to the Collateral Agent or in blank by an effective
indorsement (whether on the certificate or instrument or on a separate writing),
and accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Equity Interests to the Collateral Agent. Notwithstanding the preceding
sentence, all Pledged Equity Interests must be delivered or transferred in such
manner, and each Grantor shall take all such further action as may be reasonably
requested by the Collateral Agent, as to permit the Collateral Agent to be a
“protected purchaser” to the extent of its security interest as provided in
Section 8-303 of the New York UCC (if the Collateral Agent otherwise qualifies
as a protected purchaser).

3.03 Control Requirements.

(a) With respect to any Deposit Accounts, Securities Accounts and Security
Entitlements included in the Collateral, each Grantor shall take all steps
required or reasonably necessary to ensure that the Collateral Agent has Control
thereof; provided, however, that such Control requirement shall not apply to any
(i) Deposit Accounts (x) with a value of less than $500,000 individually or
$1,000,000 in the aggregate or (y) used solely as a tax or payroll account,
escrow account, trust account, flexible spending benefit account, and other
similar accounts maintained for employee or employer liabilities in favor of an
employee (including, without limitation, 401k contributions, employee stock
purchase plan deductions and employee benefits), in each case maintained in the
ordinary course of business consistent with past practices and (ii) Securities
Accounts or Security Entitlements with a value of less than, or having funds or
other assets credited thereto with a value of less than $500,000 individually or
$1,000,000 in the aggregate. With respect to any Securities Accounts or
Securities Entitlements, such Control shall be accomplished by the applicable
Grantor causing the Securities Intermediary maintaining such Securities Account
or Security Entitlement to enter into an agreement substantially in the form of
Exhibit A (or such other agreement in form and substance reasonably satisfactory
to the Collateral Agent) pursuant to which the Securities Intermediary shall
agree, upon the occurrence and during the continuance of an Event of Default, to
comply with the Collateral Agent’s Entitlement Orders without further consent by
such Grantor. With respect to any Deposit Account, each Grantor shall cause the
depositary institution maintaining such account to enter into an agreement
substantially in the form of Exhibit B (or such other agreement in form and
substance reasonably satisfactory to the Collateral Agent), pursuant to which
the Bank shall agree, upon the occurrence and during the continuance of an Event
of Default, to comply with the Collateral Agent’s instructions with respect to
disposition of funds in the Deposit Account without further consent by such
Grantor.

 

17



(b) With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities credited to a Securities Account),
each Grantor shall cause the Issuer of such Uncertificated Security to

--------------------------------------------------------------------------------

either (i) register the Collateral Agent as the registered owner thereof on the
books and records of the Issuer or (ii) execute an agreement substantially in
the form of Exhibit F (or such other agreement in form and substance reasonably
satisfactory to the Collateral Agent), pursuant to which such Issuer agrees,
upon the occurrence and during the continuance of an Event of Default, to comply
with the Collateral Agent’s instructions with respect to such Uncertificated
Security without further consent by such Grantor.

(c) With respect to any Letter of Credit Rights included in the Collateral
(other than any Letter of Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest), Grantor shall take all steps required or reasonably necessary to
ensure that Collateral Agent has Control thereof by obtaining the written
consent of each issuer of each related letter of credit to the assignment of the
proceeds of such letter of credit to the Collateral Agent; provided, however,
that such Control requirement shall not apply to any Letter of Credit Rights
having a face amount of less than $1,000,000 individually or $2,000,000 in the
aggregate.

(d) With respect to any Electronic Chattel Paper or “transferable record” (as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral, Grantor shall ensure that the Collateral Agent has Control thereof;
provided, however, that such Control requirement shall not apply to any
Electronic Chattel Paper or transferable record having a face amount of less
than $1,000,000 individually or $2,000,000 in the aggregate.

3.04 Intellectual Property Recording Requirements. In the case of any Collateral
(whether now owned or hereafter acquired) consisting of issued U.S. Patents and
applications therefor, registered U.S. Trademarks and non-intent-to-use-based
applications therefor and registered U.S. Copyrights and exclusive Copyright
Licenses in respect of registered U.S. Copyrights for which any Grantor is the
licensee, in each case, other than Immaterial Intellectual Property, each
Grantor shall execute and deliver to the Collateral Agent an Intellectual
Property Security Agreement substantially in the form of Exhibit C, Exhibit D or
Exhibit E (or a supplement thereto), as applicable, covering all such Patents,
Trademarks, and Copyrights and Copyright Licenses in appropriate form for
recordation with the U.S. Patent and Trademark Office and the U.S. Copyright
Office with respect to the security interest of the Collateral Agent.

3.05 Timing and Notice. With respect to any Collateral in existence on the
Closing Date, each Grantor shall comply with the requirements of Sections 3.02,
3.03 and 3.04 on the date hereof and, with respect to any Collateral hereafter
owned or acquired, such Grantor shall (a), in the case of Sections 3.03 and 3.04
and while an Event of Default shall not have

 

18



occurred and be continuing, comply with such requirements of Section 5.13 of the
Credit Agreement and (b), in the case of Section 3.02, at all times and, in the
case of Sections 3.03 and 3.04, while an Event of Default shall have occurred
and be continuing, comply with such requirements promptly upon such Grantor
acquiring rights therein. Each Grantor shall, within 30 days of receipt thereof,
inform the Collateral Agent of its acquisition of any Collateral for which any
action is required by Section 3.02 or 3.03. Notwithstanding the foregoing, with
respect to each of the Deposit Accounts set forth on Schedule 4.08(c) or any
other Deposit Account satisfying the requirements of Section 3.03(a), the
applicable Grantor shall have ninety (90) days from the Closing Date or the date
the applicable Grantor has established or acquired such Deposit Account (as such
period may be extended in the reasonable discretion of the Collateral Agent) to
duly execute and deliver a fully executed account control agreement (in form
reasonably satisfactory to the Collateral Agent) with respect to each such
Deposit Account.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Secured Parties that:

--------------------------------------------------------------------------------

4.01 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Article III of the Credit Agreement
as they relate to such Guarantor or to the Loan Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct in all material respects with the same effect as though
made on and as of each such date, except to the extent such representations and
warranties expressly relate to an earlier date and except that such materiality
qualifier shall not be applicable to any representation and warranty that is
already qualified by materiality, and the Secured Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.01, be deemed to be a reference to
such Guarantor’s knowledge.

4.02 Benefit to Each Grantor. The Borrower is a member of an affiliated group of
companies that includes each other Grantor, and the Borrower and each other
Grantor is engaged in related businesses. The guaranty and surety obligations of
each Grantor pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, it; and it has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Grantor and the Borrower.

4.03 Title; No Other Liens. Such Grantor owns each item of the Collateral
purported to be owned by such Grantor free and clear of any and all Liens or
claims (other than minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such items of the
Collateral for their intended purpose), including Liens arising as a result of
such Grantor becoming bound (as a result of merger or otherwise) as grantor
under a security agreement entered into by another Person, except for, Permitted
Liens. No financing statement or mortgage with respect to all or any part of the
Collateral is on file or of record in any public office in which financing
statements or mortgages are filed, except such as have been filed in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are expressly permitted by the Credit Agreement.

 

19



4.04 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (i) upon completion of the filings and other actions specified on
Schedule 4.04 (as such schedule may be amended or supplemented from time to
time, including with respect to after-acquired property consistent with
Section 5.12 of the Credit Agreement) (all of which, in the case of all filings
and other documents referred to on said Schedule, have been delivered to the
Collateral Agent in duly completed and duly executed form, as applicable, and
may be filed by the Collateral Agent at any time on or after the date hereof)
and payment of all filing fees, will constitute valid fully perfected security
interests in all of the Collateral in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof, except
for the taking of any actions required in connection with after-acquired
Intellectual Property and as may be required under the laws of any jurisdiction
outside of the United States in order to perfect the Collateral Agent’s Lien in
the Collateral created under the laws of such jurisdiction and (ii) are prior to
all other Liens on the Collateral except for, with respect to Collateral other
than any Pledged Equity Interests, other Permitted Liens.

4.05 Name; Jurisdiction of Organization, etc. Such Grantor’s exact legal name
(as indicated on the public record of such Grantor’s jurisdiction of formation
or organization), jurisdiction of organization, organizational identification
number, if any, and the location of such Grantor’s chief executive office or, if
different, its principal place of business are specified on Schedule 4.05 (as
such schedule may be amended or supplemented from time to time). Each Grantor is
organized solely under the law of the jurisdiction so specified and has not
filed any certificates of domestication, transfer or continuance in any other
jurisdiction except, in each case, pursuant to Section 5.05.

4.06 Inventory, Goods and Equipment. (a) On the date hereof, all Inventory,
Goods and Equipment having a value in excess of $1,000,000 individually or
$2,000,000 in the aggregate that are included in the Collateral are kept at the
locations set forth on Schedule 4.06(a).

(b) Except as set forth on Schedule 4.06(b) hereto (as such schedule may be
amended or supplemented from time to time), none of the Inventory, Goods or
Equipment that is included in the Collateral is in the possession of an issuer
of a negotiable document (as defined in Section 7-104 of the New York UCC)
therefor or is otherwise in

--------------------------------------------------------------------------------

the possession of any bailee or warehouseman other than Inventory, Goods or
Equipment with a value of less than $1,000,000.

4.07 Special Collateral. None of the Collateral constitutes, or is the Proceeds
of, (1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) timber to be cut, or (5) aircraft, aircraft engines, satellites, ships or
railroad rolling stock.

 

20



4.08 Investment Property. (a) Schedule 4.08(a) hereto (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Pledged Stock,” “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
any Grantor in its Subsidiaries and such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such schedule. Schedule
4.08(b) (as such schedule may be amended or supplemented from time to time) sets
forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities in excess of $1,000,000 and Pledged Notes in excess of
$1,000,000 owned by any Grantor and all of such Pledged Debt Securities and
Pledged Notes have (or solely with respect to issuers that are not Grantors or
Subsidiaries of such Grantors, to such Grantor’s knowledge) been duly
authorized, authenticated or issued, and delivered and is the legal, valid and
binding obligation of the issuers thereof enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principals of equity, regardless of whether considered in a proceeding in equity
or at law, and is not in default and constitutes all of the issued and
outstanding intercompany indebtedness evidenced by an instrument or certificated
security of the respective issuers thereof owing to such Grantor. Schedule
4.08(c) hereto (as such schedule may be amended from time to time) sets forth
under the headings “Securities Accounts” and “Deposit Accounts,” respectively,
all of the Securities Accounts with a balance in excess of $500,000 individually
or $1,000,000 in the aggregate and Deposit Accounts with a balance in excess of
$500,000 individually or $1,000,000 in the aggregate in which each Grantor has
an interest. Each Grantor is the sole entitlement holder or customer of each
such account, and no Grantor has consented to or is otherwise aware of any
Person other than the Collateral Agent having Control over any such Securities
Account or Deposit Account or any Collateral held or deposited therein, in each
case in which such Grantor has an interest.

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Equity
Interests in each Issuer owned by such Grantor (other than Excluded Equity
Interests).

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable (to the extent such concepts are
applicable to Grantors that are corporations).

(d) The terms of any uncertificated Pledged LLC Interests and Pledged
Partnership Interests do not provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
“issuer’s jurisdiction” of each Issuer thereof (as such term is defined in the
Uniform Commercial Code in effect in such jurisdiction). There shall be no
certificated Pledged LLC Interests or Pledged Partnership Interests which
provide that they are securities governed by Article 8 of the Uniform Commercial
Code in effect from time to time in the “issuer’s jurisdiction” of each Issuer
thereof, unless all certificates relating thereto have been delivered to the
Collateral Agent pursuant to the terms hereof.

 

21



(e) Such Grantor is the record and beneficial owner of, and has good and
defeasible title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens in favor of, or claims of, any other
Person, except for, with respect to Investment Property and Deposit Accounts
that are not Pledged Equity Interests, Permitted Liens, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests.

--------------------------------------------------------------------------------

4.09 Receivables. Each Receivable in excess of $5,000 individually that is
included in the Collateral (i) to such Grantor’s knowledge, is the legal, valid
and binding obligation of the Account Debtor in respect thereof, representing an
unsatisfied obligation of such Account Debtor, (ii) to such Grantor’s knowledge,
is enforceable in accordance with its terms, subject to the applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (iii) is
not subject to any setoffs, defenses, taxes, counterclaims (except for setoffs
in accordance with the Credit Agreement, Permitted Liens and setoffs, defenses,
taxes and counter-claim arising in the ordinary course of business) and (iv) is
and will be in compliance in all material respects with all applicable material
laws and regulations.

4.10 Letters of Credit and Letter of Credit Rights. No Grantor is a beneficiary
or assignee under any Letter of Credit other than the Letters of Credit
described on Schedule 4.10 (as such schedule may be amended or supplemented from
time to time).

4.11 Commercial Tort Claims. No Grantor has any Commercial Tort Claims in excess
of $1,000,000 individually or $2,000,000 in the aggregate, except as
specifically described on Schedule 4.11 (as such schedule may be amended or
supplemented from time to time).

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Payment in Full of the Obligations:

5.01 Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is reasonably necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Grantor or any of its Subsidiaries.

5.02 Delivery and Control of Instruments and Negotiable Documents. (a) If any of
the Collateral is or shall become evidenced or represented by any Instrument,
Certificated Security, Negotiable Document or Tangible Chattel Paper, in each
case, with a value in excess of $1,000,000 individually account, or $2,000,000
in the aggregate, then such Instrument (other than checks or other Negotiated
Documents received in the ordinary course of business), Certificated Security,
Negotiable Documents or Tangible Chattel Paper shall be promptly (but in no
event later than 5 Business Days following receipt as may be extended by the
Collateral

 

22



Agent in its reasonable discretion) delivered to the Collateral Agent, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent, to be held
as Collateral pursuant to this Agreement, and all of such property owned by any
Grantor as of the Closing Date shall be delivered on the Closing Date. Any
Collateral consisting of an Instrument, Certificated Security, Negotiable
Document or Tangible Chattel Paper not otherwise required to be delivered to the
Collateral Agent in accordance with this Section 5.02(a) shall be delivered to
the Collateral Agent, at the request of the Collateral Agent, upon the
occurrence and during the continuance of an Event of Default.

(b) If any of the Collateral is or shall become evidenced or represented by any
Pledged Note with a value in excess of $1,000,000, then such Pledged Note shall
be promptly (but in no event later than 5 Business Days following receipt as may
be extended by the Collateral Agent in its reasonable discretion) delivered to
the Collateral Agent, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement, and all
of such property owned by any Grantor as of the Closing Date shall be delivered
on the Closing Date. Any Collateral consisting of Pledged Notes not otherwise
required to be delivered to the Collateral Agent in accordance with this
Section 5.02(b) shall be delivered to the Collateral Agent, at the request of
the Collateral Agent, upon the occurrence and during the continuance of an Event
of Default.

5.03 Maintenance of Insurance.

--------------------------------------------------------------------------------

(a) Such Grantor will comply with the covenants relating to insurance set forth
in Section 5.02 of the Credit Agreement.

(b) Upon the reasonable written request of the Collateral Agent, the Borrower
shall deliver to the Secured Parties a report of a reputable insurance broker
with respect to such insurance and such supplemental reports with respect
thereto as the Collateral Agent may from time to time reasonably request;
provided that, prior to the occurrence of an Event of Default (and after any
such Event of Default has been waived or cured), the Collateral Agent shall only
be entitled to request one such report per fiscal year.

5.04 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain each of the security interests created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.04 and shall take all steps required or reasonably
necessary to defend such security interest against the claims and demands of all
Persons whomsoever, subject to the provisions of Section 8.14.

(b) Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Collateral Agent may reasonably request in writing, all in reasonable
detail. In addition, at any time and from time to time at the request of the
Collateral Agent upon the occurrence and during the continuance of an Event of
Default, such Grantor shall furnish to the Collateral Agent such amendments and
supplements to the Schedules hereto as are necessary to accurately reflect at
such time the information required thereby.

 

23



(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby,
(ii) in the case of Intellectual Property, taking any acts as reasonably
necessary to ensure recordation of appropriate evidence of the liens and
security interest granted hereunder in any Intellectual Property with any
Intellectual Property registry in which such Intellectual Property is registered
or issued or in which an application for registration or issuance is pending,
including the United States Patent and Trademark Office, the United States
Copyright Office, the various Secretaries of State, and the foreign counterparts
of any of the foregoing, and (iii) in the case of Investment Property,
Securities Accounts, Deposit Accounts and any other relevant Collateral, taking
any actions necessary to enable the Collateral Agent to obtain Control with
respect thereto, including without limitation, executing and delivering and
causing the relevant depositary bank or securities intermediary to execute and
deliver a Control Agreement in the form attached hereto as Exhibit B or such
other form reasonably acceptable to the Collateral Agent.

5.05 Changes in Locations, Name, Jurisdiction of Incorporation, etc. Except upon
30 days’ written notice after such change (or such longer date as the Collateral
Agent may agree in its reasonable discretion), in each case, to the Collateral
Agent and delivery to the Collateral Agent of duly authorized additional
financing statements and, where required, executed copies of all other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein, such
Grantor shall not change:

(a) its legal name or jurisdiction of organization from that referred to in
Section 4.06;

(b) its identity (including federal taxpayer identification number) or corporate
structure;

(c) the location of its chief executive office or, if different, its principal
place of business, or any office in which it maintains material books or records
relating to the Collateral;

--------------------------------------------------------------------------------

(d) the identity of any warehouseman, common carrier, other third-party
transporter, bailee or any agent or processor in possession or control of any
Collateral in excess of $1,000,000 individually or $2,000,000 in the aggregate;
or

 

24



(e) the location of any tangible Collateral in excess of $1,000,000 individually
or $2,000,000 in the aggregate to a location not previously identified to the
Collateral Agent as a location where the Grantor maintains its assets
constituting Collateral.

5.06 Notices. Such Grantor shall advise the Collateral Agent promptly, in
reasonable detail, of any Lien (other than any Permitted Lien) on any of the
Collateral (other than any Pledged Equity Interests) and any Lien on any Pledged
Equity Interests that would materially and adversely affect the ability of the
Collateral Agent to exercise any of its remedies hereunder.

5.07 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests in any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of or other ownership interests in the Pledged
Securities, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same promptly (but in no event later than 5 Business
Days following receipt as may be extended by the Collateral Agent in its
reasonable discretion) to the Collateral Agent in the exact form received, duly
endorsed by such Grantor to the Collateral Agent, if required, together with an
undated stock power or similar instrument of transfer covering such certificate
duly executed in blank by such Grantor to be held by the Collateral Agent,
subject to the terms hereof and of the Credit Agreement, as additional
Collateral for the Obligations, except to the extent that any of the foregoing
actions could result in any Excluded Equity Interests being pledged hereunder.
Upon the occurrence and during the continuance of an Event of Default, any sums
paid upon or in respect of the Pledged Securities upon the liquidation or
dissolution of any Issuer shall be paid over to the Collateral Agent to be held
by it hereunder as additional Collateral for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, be delivered to the Collateral Agent to be held
by it hereunder as additional Collateral for the Obligations. Upon the
occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid or distributed in respect of the Pledged Securities
shall be received by such Grantor, such Grantor shall until such money or
property is paid or delivered to the Collateral Agent, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Grantor, as Collateral for the Obligations.

(b) Without the prior written consent of the Collateral Agent, such Grantor
shall not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock, partnership interests, limited liability company interests or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock,
partnership interests, limited liability company interests or other equity
securities of

 

25



any nature of any Issuer (except, in each case, pursuant to a transaction not
prohibited by the Credit Agreement), (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, any of the Investment
Property or Proceeds thereof or any interest therein (except, in each case,
pursuant to a transaction not prohibited by the Credit Agreement), (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Investment Property or Proceeds thereof, or
any interest therein, except for the security interests created by this
Agreement or, with respect to Investment Property or Proceeds other than
Investment

--------------------------------------------------------------------------------

Property constituting any Pledged Equity Interests, any Permitted Lien,
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Collateral Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof or any interest therein or (v) without
the prior written consent of the Collateral Agent (such consent not to be
unreasonably withheld or delayed), cause or permit any Issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the New York UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the New York UCC; provided, however,
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
provisions in this clause (v), such Grantor shall promptly notify the Collateral
Agent in writing of any such election or action and, in such event, shall take
all steps reasonably necessary to establish the Collateral Agent’s Control
thereof; provided, further, that once Control is so established with respect to
this clause (v), any default of this Section 5.07(b)(v) shall be deemed
automatically cured as of such date.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it shall be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and shall comply with such terms insofar as such terms
are applicable to it, (ii) it shall notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.07(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.03(c) and 6.07 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.03(c) or 6.07 with
respect to the Pledged Securities issued by it. In addition, each Grantor which
is either an Issuer or an owner of any Pledged Security hereby consents to the
grant by each other Grantor of the security interest hereunder in favor of the
Collateral Agent and to the transfer of any Pledged Security to the Collateral
Agent or its nominee upon the occurrence and during the continuance of an Event
of Default and to the substitution of the Collateral Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Pledged Security
with all rights and powers related thereto.

5.08 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice and current policies or where such Grantor may determine
any of the following actions are commercially reasonable under the
circumstances, such Grantor shall not (i) grant any extension of the time of
payment of any Receivable (including any Government Receivable), (ii) compromise
or settle any Receivable for less than the total unpaid amount thereof
(including any Government Receivable), (iii) release, wholly or partially, any
Person liable for the payment of any Receivable (including any Government
Receivable), (iv) allow any credit or discount whatsoever on any Receivable
(including any Government Receivable) or (v) amend, supplement or modify any
Receivable (including any Government Receivable) in any manner that could
materially adversely affect the value thereof.

 

26



(b) Such Grantor shall deliver to the Collateral Agent a copy of each written
demand, notice or document received by it that challenges the validity or
enforceability of more than 15% of the aggregate amount of the then outstanding
Receivables that are included in the Collateral.

(c) Each Grantor shall perform and comply in all material respects with all of
its obligations with respect to the Receivables.

5.09 Commercial Tort Claims. Such Grantor shall advise the Collateral Agent
promptly after obtaining knowledge of the existence of any Commercial Tort Claim
held by such Grantor in excess of $1,000,000 individually, or $2,000,000 in the
aggregate, and shall promptly execute a supplement to this Agreement in form and
substance reasonably satisfactory to the Collateral Agent to grant a security
interest in such Commercial Tort Claim to the Collateral Agent for the ratable
benefit of the Secured Parties.

5.10 Maintenance of Records. Such Grantor shall keep and maintain, at its own
cost and expense, reasonably satisfactory records of the Collateral that are
complete in all material respects, including, without limitation, a record of
all material payments received and all credits granted with respect to the
Accounts. For the Collateral Agent’s and the other Secured Parties’ further
security, the Collateral Agent, for the ratable benefit of the Secured Parties,
shall have a security interest in all of such Grantor’s books and records
pertaining to the Collateral.

--------------------------------------------------------------------------------

5.11 Maintenance of Equipment. Such Grantor shall maintain each item of
Equipment in good operating condition, ordinary wear and tear and immaterial
impairments of value and damage by the elements excepted, and shall provide such
maintenance, service and repairs necessary for such purpose; provided that, for
the avoidance of doubt, the policies of each Grantor in place on the Closing
Date in respect of providing such service and repair shall be deemed reasonably
necessary for purposes of this Section 5.11.

5.12 Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of any Collateral, or attempt, offer or
contract to do so, except to the extent expressly permitted by and in accordance
with the terms and conditions of the Credit Agreement.

SECTION 6. REMEDIAL PROVISIONS

6.01 Certain Matters Relating to Receivables. (a) If required by the Collateral
Agent at any time upon the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be promptly (and, in any event, within five Business Days) deposited by such
Grantor in substantially the form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a collateral account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.05, and (ii) until so turned over, shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

27



(b) Upon the occurrence and during the continuance of an Event of Default, at
the Collateral Agent’s written request, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables that are
included in the Collateral, including all original orders, invoices and shipping
receipts.

6.02 Communications with Obligors; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time upon the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Receivables or Contracts.

(b) In addition, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may upon written notice to the applicable Grantor,
notify, or require any Grantor to notify, the Account Debtor or counterparty to
make all payments under the Receivables and/or Contracts directly to the
Collateral Agent.

(c) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under and in respect of the Collateral and
nothing contained herein is intended as or shall be a delegation of duties to
the Collateral Agent or any other Secured Party, (ii) each Grantor shall remain
liable under and each of the agreements included in the Collateral, including
any Receivables, any Contracts and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Collateral Agent nor any other Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to any Receivables, any Contracts or any agreements relating
to Pledged Partnership Interests or Pledged LLC Interests and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral, including any agreements relating to any
Receivables, any Contracts and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests.

--------------------------------------------------------------------------------

6.03 Pledged Securities. (a) Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given substantially concurrent
notice to the relevant Grantor of the Collateral Agent’s intent to exercise its
rights pursuant to Section 6.03(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged

 

28



Equity Interests and all payments made in respect of the Pledged Notes, in each
case paid in the normal course of business of the relevant Issuer and consistent
with past practice, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or corporate or other ownership
right exercised or other action taken which, in the Collateral Agent’s
reasonable judgment, would impair the aggregate value of the Collateral or which
would result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

(b) Upon the occurrence and during the continuance of an Event of Default and
the Collateral Agent shall have given substantially concurrent notice of its
intent to exercise such rights to the relevant Grantor or Grantors: (i) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right, but shall be under
no obligation, to exercise or refrain from exercising such voting and other
consensual rights and (ii) the Collateral Agent shall have the right, without
notice to any Grantor (other than as required pursuant to Section 6.03(a)
hereof), to transfer all or any portion of the Investment Property to its name
or the name of its nominee or agent. In addition, the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, without notice to any Grantor (other than as required pursuant
to Section 6.03(a) hereof), to exchange any certificates or instruments
representing any Investment Property for certificates or instruments of smaller
or larger denominations. Upon the occurrence and during the continuance of an
Event of Default, in order to permit the Collateral Agent to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder each Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to the Collateral Agent all proxies, dividend payment
orders and other instruments as the Collateral Agent may from time to time
reasonably request and each Grantor acknowledges that the Collateral Agent may
utilize the power of attorney set forth herein; provided that, immediately upon
waiver or cure of such Event of Default, all such rights shall, automatically
and without further action by any party hereto, revert to such Grantor.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon any such instruction upon the
occurrence and during the continuance of an Event of Default, pay any dividends
or other payments with respect to the Investment Property, including Pledged
Securities, directly to the Collateral Agent; provided that, immediately upon
waiver or cure of such Event of Default, all such instructions of the Collateral
Agent shall be rescinded, and payments with respect to the Investment Property
shall automatically and without further action by any party hereto, become
payable to such Grantor to the same extent as in effect prior to such Event of
Default.

 

29



6.04 Proceeds to be Turned over to Collateral Agent. In addition to the rights
of the Secured Parties specified in Section 6.01 with respect to payments of
Receivables, upon the occurrence and during the continuance of an Event of
Default, at the request of the Collateral Agent, all Proceeds received by any
Grantor consisting of cash, cash equivalents, checks and other near-cash items
shall be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Collateral Agent in the exact form received by such
Grantor (duly endorsed by such Grantor to the Collateral Agent, if required).
All Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a collateral account maintained under its sole dominion and
control. All Proceeds while held by the Collateral Agent in a collateral account
(or by such Grantor in trust for the Secured Parties) shall continue to be

--------------------------------------------------------------------------------

held as Collateral for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.05.

6.05 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, upon the occurrence and during the
continuance of an Event of Default, at any time at the Collateral Agent’s
election, the Collateral Agent may apply all or any part of the net Proceeds
(after deducting fees and expenses as provided in Section 6.06) constituting
Collateral realized through the exercise by the Collateral Agent of its remedies
hereunder or under any other Loan Document, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in the following order:

First, to each Agent, to pay incurred and unpaid fees and expenses of such Agent
under the Loan Documents;

Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties until the Payment
in Full of the Obligations; and

Third, after the Payment in Full of the Obligations, to the Borrower or to
whomsoever may be lawfully entitled to receive the same.

6.06 Code and Other Remedies. (a) Upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of

 

30



and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Each Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released to the extent permitted by applicable law. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made may constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral. The Collateral
Agent may specifically disclaim or modify any warranties of title or the like.
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. Each Grantor agrees that it would
not be commercially unreasonable for the Collateral Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have

--------------------------------------------------------------------------------

been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Each
Grantor further agrees, at the Collateral Agent’s reasonable request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall have the right to enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process.

(b) The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.06, after deducting all reasonable documented
out-of-pocket expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Parties hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Obligations and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including Section 9-615(a) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Grantor. If the Collateral Agent sells
any of the Collateral upon credit, the Grantor will be credited only with
payments actually made by the purchaser and received by the Collateral Agent and
applied to

 

31



indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, the Collateral Agent may resell the Collateral and the Grantor shall
be credited with proceeds of the sale. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
any Secured Party arising out of the exercise by them of any rights hereunder.

(c) In the event of any disposition of any of the Intellectual Property
Collateral, the goodwill of the business connected with and symbolized by any
Trademarks subject to such Disposition shall be included, and the applicable
Grantor shall supply the Collateral Agent or its designee with such Grantor’s
know-how and expertise, and with records, documents and things embodying the
same, relating to the manufacture, distribution, advertising and sale of
products or the provision of services relating to such Intellectual Property
Collateral subject to such disposition, and such Grantor’s customer lists
pertaining thereto, subject to appropriate confidentiality undertakings on the
part of any Person receiving such proprietary information.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

(e) For the purpose of enabling the Collateral Agent, during the continuance of
an Event of Default, to exercise rights and remedies under Sections 6 and 7
hereof at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Collateral Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of such Trademarks, to use, assign, license or sublicense
any of the Intellectual Property now owned or hereafter acquired, developed or
created by such Grantor, wherever the same may be located. Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.

6.07 Registration Rights.

(a) Reserved.

(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Equity Interests or the Pledged Debt
Securities, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall be under no

--------------------------------------------------------------------------------

obligation to delay a sale of any of the Pledged Equity Interests or the Pledged
Debt Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

32



(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests or the Pledged Debt Securities pursuant
to this Section 6.07 valid and binding and in compliance with any and all other
applicable Requirements of Law; provided, that no Grantor shall be required to
cause the registration of Pledged Equity under securities laws.

6.08 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
any Secured Party to collect such deficiency.

6.09 Non-Judicial Enforcement. The Collateral Agent may enforce its rights
hereunder without prior judicial process or judicial hearing, and to the extent
permitted by law, each Grantor expressly waives any and all legal rights which
might otherwise require the Collateral Agent to enforce its rights by judicial
process.

SECTION 7. THE COLLATERAL AGENT

7.01 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, such
appointment being coupled with an interests, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Collateral Agent for the purpose of collecting any and all such moneys due
under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

 

33



(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.07 or 6.08,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral;

--------------------------------------------------------------------------------

(4) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral; (5) defend
any suit, action or proceeding brought against such Grantor with respect to any
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate; (7) assign any Intellectual Property (along with the
goodwill of the business to which any such Intellectual Property pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Collateral Agent shall in its sole discretion determine; and
(8) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

(b) Anything in this Section 7.01 to the contrary notwithstanding, the
Collateral Agent agrees that, except as provided in Section 7.01(c), it will not
exercise any rights under the power of attorney provided for in Section 7.01(a)
unless an Event of Default shall have occurred and be continuing.

(c) If any Grantor or Guarantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the Collateral
Agent shall not exercise this power without first making demand on the Grantor
or Guarantor and the Grantor or Guarantor failing to immediately comply
therewith.

 

34



(d) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.01 shall be payable by such Grantor to
the Collateral Agent on demand.

(e) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.02 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and non-appealable judgment of a
court of competent jurisdiction to have resulted primarily from their own gross
negligence or willful misconduct in breach of a duty owed to such Grantor.

7.03 Filing of Financing Statements. Each Grantor acknowledges that pursuant to
Section 9-509(b) of the New York UCC and any other applicable law, each Grantor
authorizes the Collateral Agent to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral, without the signature of such
Grantor, in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect or maintain the perfection of the security
interests of the Collateral Agent under this Agreement. Each Grantor agrees that
such financing statements may describe the Collateral in the same manner as
described in the Security documents or as “all assets” or “all personal
property,”

--------------------------------------------------------------------------------

whether now owned or hereafter existing or acquired or such other description as
the Collateral Agent, in its sole judgment, determines is reasonably necessary.
If permitted by applicable law, a photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction
where so permitted.

7.04 Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting

 

35



or arising out of this Agreement shall, as between the Collateral Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

7.05 Appointment of Co-Collateral Agents. At any time or from time to time, in
order to comply with any applicable requirement of law, the Collateral Agent
may, in accordance with the provisions of Article VIII of the Credit Agreement,
appoint another bank or trust company or one of more other Persons, either to
act as co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Collateral Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).

SECTION 8. MISCELLANEOUS

8.01 Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Collateral Agent, subject
to any consents required under Section 9.08 of the Credit Agreement; provided
that any provision of this Agreement imposing obligations on any Grantor may be
waived by the Collateral Agent in a written instrument executed by the
Collateral Agent.

8.02 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 8.02 (as such schedule may be amended or
supplemented from time to time).

8.03 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.01), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

36



8.04 Enforcement Expenses; Indemnification. (a) The parties hereto agree that
the Collateral Agent and the other Secured Parties shall be entitled to
reimbursement of their expenses incurred hereunder as provided in and subject to
the caps set forth in Section 9.05 of the Credit Agreement.

--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to hold the Collateral Agent and each other
Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement, except Indemnified
Taxes and Other Taxes covered in Section 2.20 of the Credit Agreement.

(c) Each Grantor agrees to pay, and to hold the Collateral Agent and each other
Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.05 of the Credit
Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.05 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent, and any attempted
assignment without such consent shall be null and void.

8.06 Setoff. Upon the occurrence and during the continuance of an Event of
Default, each Secured Party is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party now or hereafter existing
under this Agreement and the other Loan Documents and claims of every nature and
description of such Secured Party against such Grantor, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document or
otherwise, as such Secured Party may elect, whether or not any Secured Party has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Secured Party shall notify such
Grantor promptly of any such setoff and the application made by such Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Secured Party under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party may have.

 

37



8.07 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile (or other electronic) transmission shall be as effective as delivery
of a manually signed counterpart of this Agreement.

8.08 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

8.09 Section Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

--------------------------------------------------------------------------------

8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

8.11 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower, or
its respective properties in the courts of any jurisdiction;

(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court;

 

38



(c) consents to service of process in the manner provided for notices in
Section 9.01 of the Credit Agreement. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.13 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.14 Termination of Security Interest. (a) Upon the Payment in Full of the
Obligations, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Collateral Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall deliver to such Grantor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

--------------------------------------------------------------------------------

(b) If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the Collateral
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests in such
Guarantor shall be sold or otherwise disposed of in a transaction permitted by
the Credit Agreement; provided that the Borrower shall have delivered to the
Collateral Agent, at least seven Business Days prior to the date of the proposed
release (or such shorter time as the Collateral Agent may

 

39



agree), a written request for such release identifying the relevant Guarantor
and the terms of the relevant sale or other disposition in reasonable detail,
including the price thereof and any expenses incurred in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.

(c) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

8.15 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE COLLATERAL AGENT HEREBY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.15.

8.16 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case be, if at any
time payments and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

8.17 Intercreditor Agreement. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN
THIS AGREEMENT, IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT SHALL PREVAIL.

[Remainder of page intentionally left blank]

 

40



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the day and year
first above written.1

 

 

 

 

 

 

--------------------------------------------------------------------------------

AAC HOLDINGS, INC., a Nevada corporation

 

 

By: 

 

/s/ Michael T. Cartwright

 

 

Name:

 

Michael T. Cartwright

 

 

Title:

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

AMERICAN ADDICTION CENTERS, INC., a

Nevada corporation

 

 

By: 

 

/s/ Michael T. Cartwright

 

 

Name:

 

Michael T. Cartwright

 

 

Title:

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

FORTERUS HEALTH CARE SERVICES, INC., a Delaware corporation

SAN DIEGO ADDICTION TREATMENT CENTER, INC., a Delaware corporation

 

 

By: 

 

/s/ Michael T. Cartwright

 

 

Name:

 

Michael T. Cartwright

 

 

Title:

 

Sole Director and Chairman

[Signature Page to Guarantee and Collateral Agreement]



 

 

 

 

 

BHR GREENHOUSE REAL ESTATE, LLC, a Texas limited liability company

BHR OXFORD REAL ESTATE, LLC, a Delaware

limited liability company

GREENHOUSE TREATMENT CENTER, LLC, a Texas limited liability company

CONCORDE TREATMENT CENTER, LLC, a

Nevada limited liability company

RECOVERY FIRST OF FLORIDA, LLC, a

Delaware limited liability company

RI — CLINICAL SERVICES, LLC, a Delaware

limited liability company

NEW JERSEY ADDICTION TREATMENT CENTER, LLC, a Delaware limited liability company

BEHAVIORAL HEALTHCARE REALTY, LLC, a Delaware limited liability company

--------------------------------------------------------------------------------

CONCORDE REAL ESTATE, LLC, a Nevada

limited liability company

BHR ALISO VIEJO REAL ESTATE, LLC, a

Delaware limited liability company

BHR RINGWOOD REAL ESTATE, LLC, a

Delaware limited liability company

OXFORD TREATMENT CENTER, LLC, a

Delaware limited liability company

SOBER MEDIA GROUP, LLC, a Delaware limited liability company

RIVER OAKS TREATMENT CENTER, LLC, a

Delaware limited liability company

LAGUNA TREATMENT HOSPITAL, LLC, a

Delaware limited liability company

SOLUTIONS TREATMENT CENTER, LLC, a

Delaware limited liability company

OXFORD OUTPATIENT CENTER, LLC, a

Delaware limited liability company

SAGENEX DIAGNOSTICS LABORATORY, LLC, a Delaware limited liability company

 

 

By: 

 

/s/ Michael T. Cartwright

 

 

Name:

 

Michael T. Cartwright

 

 

Title:

 

Sole Manager and Chairman

[Signature Page to Guarantee and Collateral Agreement]



 

 

 

 

 

AAC HEALTHCARE NETWORK INC., a Delaware corporation

 

 

By:

 

AAC Holdings, Inc., its sole stockholder

 

 

By:

 

/s/ Michael T. Cartwright

 

 

Name:

 

Michael T. Cartwright

 

 

Title:

 

Chairman and Chief Executive Officer

 

AAC LAS VEGAS OUTPATIENT CENTER, LLC, a Delaware limited liability company

AAC DALLAS OUTPATIENT CENTER, LLC, a Delaware limited liability company

ADDICTION LABS OF AMERICA, LLC, a Delaware limited liability company

--------------------------------------------------------------------------------

 

 

By:

 

American Addiction Centers, Inc., its sole member

 

 

By: 

 

/s/ Michael T. Cartwright

 

 

Name:

 

Michael T. Cartwright

 

 

Title:

 

Chairman and Chief Executive Officer

 

THE ACADEMY REAL ESTATE, LLC, a

Delaware limited liability company

 

 

By:

 

Behavioral Healthcare Realty, LLC, its sole member

 

 

By:

 

/s/ Michael T. Cartwright

 

 

Name:

 

Michael T. Cartwright

 

 

Title:

 

Sole Manager and Chairman

[Signature Page to Guarantee and Collateral Agreement]



 

 

 

RECOVERY BRANDS, LLC

 

 

By: 

 

Referral Solutions Group, LLC, its sole member

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

 

 

REFERAL SOLUTIONS GROUP, LLC

 

 

By: 

 

Sober Media Group, LLC, its sole member

 

 

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------

BHR GREENHOUSE REAL ESTATE, LLC

BHR OXFORD REAL ESTATE, LLC

GREENHOUSE TREATMENT CENTER, LLC

CONCORDE TREATMENT CENTER, LLC

RECOVERY FIRST OF FLORIDA, LLC

RI-CLINICAL SERVICES, LLC

NEW JERSEY ADDICTION TREATMENT CENTER, LLC

BEHAVIORAL HEALTHCARE REALTY, LLC

CONCORDE REAL ESTATE, LLC

BHR ALISO VIEJO REAL ESTATE, LLC

BHR RINGWOOD REAL ESTATE, LLC

OXFORD TREATMENT CENTER, LLC

SOBER MEDIA GROUP, LLC

RIVER OAKS TREATMENT CENTER, LLC

LAGUNA TREATMENT HOSPITAL, LLC

SOLUTIONS TREATMENT CENTER, LLC

OXFORD OUTPATIENT CENTER, LLC

SAGENEX DIAGNOSTICS LABORATORY, LLC

 

 

By:

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

[Signature Page to Guarantee and Collateral Agreement]



 

 

 

SAN DIEGO PROFESSIONAL GROUP, P.C.

PALM BEACH PROFESSIONAL GROUP, PROFESSIONAL CORPORATION

LAS VEGAS PROFESSIONAL GROUP-CALARCO, P.C.

GRAND PRARIE PROFESSIONAL GROUP, P.A.

OXFORD PROFESSIONAL GROUP, P.C. PONTCHARTRAIN MEDICAL GROUP, A PROFESSIONAL
CORPORATION

 

 

 

 

 

 

By: 

 

/s/ Mark A. Calarco, D.O.

Name:

 

Mark A. Calarco, D.O.

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

ADCARE, INC.

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

ADCARE HOSPITAL OF WORCESTER, INC.

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

GREEN HILL REALTY CORPORATION

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

LINCOLN CATHARINE

REALTY CORPORATION

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

ADCARE RHODE ISLAND, INC.

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

TOWER HILL REALTY, INC.

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

[Signature Page to Guarantee and Collateral Agreement]



 

 

 

--------------------------------------------------------------------------------

ADCARE, INC.

ADCARE HOSPITAL OF WORCESTER, INC.
GREEN HILL REALTY CORPORATION

LINCOLN CATHARINE REALTY CORPORATION, INC

ADCARE RHODE ISLAND, INC.
TOWER HILL REALTY, INC.

 

 

 

 

 

 

By: 

 

/s/ Andrew W. McWilliams

 

 

 

 

Name:

 

Andrew W. McWilliams

Title:

 

Treasurer

[Signature Page to Guarantee and Collateral Agreement]



 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

 

 

By: 

 

/s/ Didier Siffer

 

 

Name:

 

Didier Siffer

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

By: 

 

/s/ Bryan J. Matthews

 

 

Name:

 

Bryan J. Matthews

 

 

Title:

 

Authorized Signatory

Signature Page – Guarantee and Collateral Agreement